Exhibit 10.1

JACOBS ENGINEERING GROUP INC.
INCENTIVE BONUS PLAN
FOR OFFICERS AND KEY MANAGERS
(As Amended and Restated - effective 5-22-2014)

Summary of the Program
The purpose of the Jacobs Engineering Group Inc. Incentive Bonus Plan for
Officers and Key Managers (the “Plan”) is to promote the success of Jacobs
Engineering Group Inc. (“Jacobs”) and its subsidiaries (collectively referred to
as the “Company”) by attracting and retaining highly qualified people who
perform to the best of their abilities to achieve Company objectives and
profitability. This program covers designated officers and key managers of the
Company (the “Participants”). Key managers are defined as management level
personnel who do not normally receive overtime compensation and whose
participation in the Plan is approved by the Chief Executive Officer or the
Human Resources and Compensation Committee (the “Committee”) of Jacobs’ Board of
Directors.
Bonus Pool Formula
Each year a bonus pool is determined by a formula approved by the Committee. The
bonus pool is established as a percentage of the Company’s pretax, pre-bonus
earnings above a preset trigger point or hurdle rate. The hurdle rate for each
fiscal year shall be established by the Committee. Once the trigger point is
reached, the bonus pool accrues at a rate set by the Committee up to 20 percent
of pretax, pre-bonus earnings in excess of the trigger point. When pretax,
pre-bonus earnings reaches up to 2.0 times the trigger point, the accrual rate
increases to a rate set by the Committee up to 33 percent of pretax, pre-bonus
earnings in excess of to 2.0 times the trigger point. The percentage rate used
for calculating the trigger point is established each year based on economic and
market conditions in effect at that time. The bonus pool formula is subject to
change at any time and is determined at the sole and absolute discretion of the
Committee.
Bonus Pool/Allocation
Up to 80 percent of the bonus pool shall be allocated to Participants, with the
balance reserved for distribution to nonparticipating employees who have made an
outstanding contribution during the year. The portion of the bonus pool
allocated to Participants is distributed 50 percent based on their weighted
salary (using factors approved by the Committee each year) versus the total
weighted salaries of all Participants and 50 percent at the discretion of the
Chief Executive Officer, subject to the approval requirements of the Plan below.
The portion of the bonus pool allocated to nonparticipants is determined solely
at the discretion of the Chief Executive Officer. The weighted salaries shall be
determined by multiplying the salary earned while a Participant times the
weighting factors.
Notwithstanding anything in the Plan to the contrary, to the extent that an
executive of the Company is a participant in the Company’s Executive Bonus Plan
for any fiscal year, then: (i) the Committee intends to exercise its negative
discretion under the Executive Bonus Plan to determine such executive’s bonus
payment for such fiscal year under the Executive Bonus Plan in accordance with
the terms of this Plan, subject to the limits on the maximum bonus payable to
such executive under the Executive Bonus Plan, and (ii) such executive shall be
paid his or



--------------------------------------------------------------------------------

Exhibit 10.1

her bonus for such fiscal year pursuant to the Executive Bonus Plan and not from
this Plan; provided however, that, such payments under the Executive Bonus Plan
shall reduce the Bonus Pool under this Plan.
If a Participant moves from one level to another during the year, the different
weighting factors are applied to the salary earned at each level and prorated
accordingly.
Approvals
The participation of an Executive Vice President, Senior Vice President or Group
Vice President in the Plan and each award to such an executive shall be approved
by the Committee and each award to any other Participant shall be approved by
the Committee, the Chief Executive Officer, the Executive Vice President,
Finance and Administration, or the Senior Vice President, Global Human
Resources.
Payment of Awards
An award shall be paid at such time or times as determined by the Committee or,
if permitted by the Plan, one of executives noted above, in the Committee’s or
such executive’s sole and absolute discretion. The Committee or, if permitted
under the Plan, one of the executives noted above, may reduce any award up to
the date of payment. All payments are subject to federal, state, or local taxes
unless deferred pursuant to the terms of a Company sponsored plan a participant
may be eligible for.
Starting with the fiscal 2014 bonus, all awards shall be paid in full within 90
days of the close of the applicable fiscal year. All unpaid bonus amounts
deferred from prior years shall be paid according to the original deferral
schedule.
If an employee is a participant in the Plan for less than a full year, his or
her bonus will be prorated accordingly. To receive payment of an award, a
participant must be employed with the Company on the date each bonus award is
paid. If a participant’s employment is terminated for any reason, all unpaid
bonuses are automatically forfeited unless determined otherwise by the Committee
or, if permitted by the Plan, by one of the executives noted above.
Modifications and Administration
This Plan is provided at the discretion of the Committee and the Committee
reserves the right to alter or modify it in the future. The Committee is
responsible for the administration of the Plan and has the exclusive right to
make any and all interpretations, rules, and regulations regarding the Plan.

